DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komaki [US 2018/0259863 A1].

Regarding claim 1, Komaki discloses a measurement apparatus (Fig. 6) that measures a position of an object (40) which includes a first mark and a second mark (as shown in Fig. 2), comprising: 
an image capturing unit (5) configured to capture the first mark and the second mark in a state in which the first mark and the second mark are contained in a field of view (paragraph [0044]); and 
a polarizing element configured to generate different polarization directions from each other in light from the first mark and in light from the second mark which are incident on the image capturing unit (paragraph [0053]).

Regarding claim 2, Komaki discloses further comprising: an illumination optical system configured to illuminate the first mark and the second mark (as shown in Fig. 1), wherein the polarizing element is included in the illumination optical system and generates different polarization directions from each other in first light which illuminates the first mark and in second light which illuminates the second mark (paragraph [0053]).

Regarding claim 3, Komaki discloses wherein the polarizing element is arranged on a pupil plane of the illumination optical system (paragraph [0053]).

Regarding claim 4, Komaki discloses wherein the illumination optical system includes an optical element configured to generate the first light and the second light by using light from a light source, and the optical element generates the first light so as to illuminate the first mark by 

Regarding claim 5, Komaki discloses wherein the optical element (1) is formed by one member which includes a region for generating the first light and a region for generating the second light (as shown in Fig. 6).

Regarding claim 6, Komaki discloses wherein the polarizing element is arranged on an optical path between the optical element and the object (paragraph [0053]).

Regarding claim 7, Komaki discloses wherein the polarizing element causes the optical element to generate a first polarization direction in the first light formed in the first angle distribution, and causes the optical element to generate a second polarization direction, which is different from the first polarization direction, in the second light formed in the second angle distribution (paragraph [0053]).

Regarding claim 8, Komaki discloses wherein the optical element includes at least one of a diffraction optical element, a microlens array, and a spatial light modulator (paragraph [0046]). 

Regarding claim 9, Komaki discloses wherein the measurement apparatus further comprises a plurality of types of optical elements and a changing unit configured to change an 

Regarding claim 10, Komaki discloses wherein the measurement apparatus further comprises a plurality of types of polarizing elements and a second changing unit configured to change a polarizing element, among the plurality of types of polarizing elements, to be arranged on the optical path (paragraph [0046]).

Regarding claim 11, Komaki discloses wherein the polarizing element includes at least one of a polarizer, an optical rotator, and a waveplate (paragraph [0053]).

Regarding claim 12, Komaki discloses wherein the first mark and the second mark are formed so as to measure the position of the object in different directions from each other (as shown in Fig. 2). 

Regarding claim 13, Komaki discloses a lithography apparatus that forms a pattern on a substrate, comprising: a measurement apparatus and configured to detect a position of the substrate as the object; and a control unit configured to control the position of the substrate based on a measurement result obtained by the measurement apparatus (as shown in Fig. 1).

Regarding claim 14, Komaki discloses a method of manufacturing an article (paragraph [0001]), the method comprising: 

wherein the lithography apparatus comprises: 
a measurement apparatus configured to detect a position of the substrate which includes a first mark and a second mark, and a control unit configured to control the position of the substrate based on a measurement result obtained by the measurement apparatus (as shown in Fig. 1), and
 wherein the measurement apparatus (Fig. 6) comprises: 
an image capturing unit (5) configured to capture the first mark and the second mark in a state in which the first mark and the second mark are contained in a field of view (as shown in Fig. 2, paragraph [0044]); and 
a polarizing element configured to generate different polarization directions from each other in light from the first mark and in light from the second mark which are incident on the image capturing unit (paragraph [0053]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882